 



CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(Non-Employee Director)
     THIS AGREEMENT, is made effective as of September 13, 2006 (the “Date of
Grant”), between Celanese Corporation (the “Company”) and Martin G. McGuinn (the
“Participant”).
R E C I T A L S:
     WHEREAS, the Company has adopted the Plan (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and
     WHEREAS, the Compensation Committee (the “Committee”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the Option provided for herein to the Participant pursuant to the Plan and the
terms set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:
     1. Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.
     (a) Cause: Any of the following events: (i) the Participant’s willful
failure to perform Participant’s duties to the Company (other than as a result
of total or partial incapacity due to physical or mental illness) for a period
of 30 days following written notice by the Company to the Participant of such
failure, (ii) commission of (x) a felony (other than traffic-related) under the
laws of the United States or any state thereof or any similar criminal act in a
jurisdiction outside the United States or (y) a crime involving moral turpitude,
(iii) Participant’s willful malfeasance or willful misconduct which is
demonstrably injurious to the Company, (iv) any act of fraud by the Participant
or (v) the Participant’s breach of the provisions of any confidentiality,
noncompetition or nonsolicitation to which the Participant is subject.
     (b) Disability: The Participant becomes physically or mentally
incapacitated and is therefore unable for a period of six consecutive months or
for an aggregate of nine months in any 24 consecutive month period to perform
Participant’s duties.
     (c) Expiration Date: The tenth anniversary of the Date of Grant.
     (d) Plan: The Celanese Corporation 2004 Stock Incentive Plan, as from time
to time amended.
     (e) Vested Portion: At any time, the portion of the Option which has become
vested, as described in Section 3 of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. Grant of Option. The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions hereinafter set forth,
25,000 Shares of the Company (the “Option”), subject to adjustment as set forth
in the Plan. The exercise price of the Shares subject to the Option shall be
$18.11 per Share (the “Option Price”), subject to adjustment as set forth in the
Plan. The Option is intended to be a nonqualified stock option and is not
intended to be treated as an ISO that complies with Section 422 of the Code. The
Option Price is no less than the Fair Market Value of the Shares on the Date of
the Grant.
     3. Vesting of the Option.
     (a) In General. Subject to the Participant’s continued Employment with the
Company and its Affiliates, the Option shall vest and become exercisable with
respect to twenty-five percent (25%) of the Shares subject to the Option on each
of the first, second, third and fourth anniversaries of the Date of the Grant.
     (b) Change in Control. Notwithstanding the foregoing, upon a Change in
Control, the Option shall, to the extent not previously cancelled or expired,
immediately become 100% vested and exercisable.
     (c) Termination of Employment. If the Participant’s Employment with the
Company and its Affiliates terminates for any reason, the Option, to the extent
not then vested and exercisable, shall be immediately canceled by the Company
without consideration; provided, however, that if the Participant’s Employment
terminates due to the Participant’s death or Disability, to the extent not
previously cancelled or expired, the Option shall immediately become vested and
exercisable as to the Shares subject to the Option that would have otherwise
vested and become exercisable in the calendar year in which such termination of
Employment occurs.
     4. Exercise of Option.
     (a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the Expiration Date. Notwithstanding the
foregoing, if the Participant’s Employment terminates prior to the Expiration
Date, the Vested Portion of the Option shall remain exercisable for the period
set forth below:
     (i) Termination due to Death or Disability, Termination by the Company
without Cause or Termination by the Participant. If the Participant’s Employment
with the Company and its Affiliates is terminated (a) due to the Participant’s
death or Disability, (b) by the Company without Cause or (c) by the Participant,
the Participant may exercise the Vested Portion of the Option for a period
ending on the earlier of (A) one year following the date of such termination and
(B) the Expiration Date; and
     (ii) Termination by the Company for Cause. If the Participant’s Employment
with the Company and its Affiliates is terminated by the Company for Cause, the
Vested Portion of the Option shall immediately terminate in full and cease to be
exercisable.

 



--------------------------------------------------------------------------------



 



     (b) Method of Exercise.
               (i) Subject to Section 4(a) of this Agreement, the Vested Portion
of an Option may be exercised by delivering to the Company at its principal
office written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and, other than as
described in clause (C) of the following sentence, shall be accompanied by
payment in full of the aggregate Option Price in respect of such Shares. Payment
of the aggregate Option Price may be made (A) in cash, or its equivalent (e.g.,
a check), (B) by transferring to the Company Shares having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided
that such Shares have been held by the Participant for at least the minimum
period, if any, required by the Company’s accountants to avoid an adverse
accounting impact on the Company under generally accepted accounting principles,
(C) if there is a public market for the Shares at the time of payment, subject
to such rules as may be established by the Committee, through delivery of
irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and deliver promptly to the Company an amount
equal to the aggregate Option Price or (D) such other method as approved by the
Committee. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to the Shares subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full for
such Shares or otherwise completed the exercise transaction as described in the
preceding sentence and, if applicable, has satisfied any other conditions
imposed pursuant to this Agreement.
               (ii) Notwithstanding any other provision of the Plan or this
Agreement to the contrary, absent an available exemption to registration or
qualification, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole reasonable discretion determine to be necessary or advisable.
               (iii) Upon the Company’s determination that the Option has been
validly exercised as to any of the Shares, the Company shall issue certificates
in the Participant’s name for such Shares. However, the Company shall not be
liable to the Participant for damages relating to any delays in issuing the
certificates to the Participant, any loss by the Participant of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.
               (iv) In the event of the Participant’s death, the Vested Portion
of the Option shall remain vested and exercisable by the Participant’s executor
or administrator, or the person or persons to whom the Participant’s rights
under this Agreement shall pass by will or by the laws of descent and
distribution as the case may be, to the extent set forth in Section 4(a) of this
Agreement. Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.

 



--------------------------------------------------------------------------------



 



     5. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any relationship to, the Company or any Affiliate. Further, the
Company or its Affiliate may at any time terminate the Participant or
discontinue any relationship, free from any liability or any claim under the
Plan or this Agreement, except as otherwise expressly provided herein.
     6. Legend on Certificates. The certificates representing the Shares
purchased by exercise of the Option shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable federal or state laws and the Company’s Certificate
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.
     7. Transferability. Unless otherwise determined by the Committee, the
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. During the Participant’s
lifetime, the Option is exercisable only by the Participant.
     8. Withholding. The Participant may be required to pay to the Company or
its Affiliate and the Company or its Affiliate shall have the right and is
hereby authorized to withhold from any payment due or transfer made under the
Option or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of the Option, its
exercise, or any payment or transfer under the Option or under the Plan and to
take such action as may be necessary in the option of the Company to satisfy all
obligations for the payment of such taxes.
     9. Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
     10. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 



--------------------------------------------------------------------------------



 



     12. Option Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option and the Shares received upon exercise of the Option are subject
to the Plan. The terms and provisions of the Plan as it may be amended from time
to time are hereby incorporated by reference. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                  CELANESE CORPORATION
 
           
 
  By   /s/ David N. Weidman
 
        Name: David N. Weidman     Title: President and Chief Executive Officer
 
                Date of Signature 9/19, 2006     Effective Date of Agreement:
September 13, 2006
 
                PARTICIPANT
 
  By   /s/ Martin G. McGuinn    
 
                Name: Martin G. McGuinn     Title: Board of Directors
 
                Date of Signature: September 20, 2006     Effective Date of
Agreement: September 13, 2006

 